If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 20, 2021
               Plaintiff-Appellee,

v                                                                    No. 347478
                                                                     Baraga Circuit Court
RICHARD NOEL MORIN,                                                  LC No. 2018-001526-FH

               Defendant-Appellant.


Before: CAMERON, P.J., and BORRELLO and REDFORD, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions of three counts of first-degree
criminal sexual conduct (CSC-I) (fellatio with a victim less than 13), MCL 750.520b(1)(a).
Defendant was sentenced to concurrent terms of 25 to 50 years’ imprisonment for each CSC-I
conviction. For the reasons set forth in this opinion, we affirm.

                                        I. BACKGROUND

         This appeal arises from defendant’s jury trial convictions. At defendant’s trial, the victim
testified regarding three separate incidents during which defendant, her step-grandfather, made her
perform oral sex on him. According to the victim, each of these incidents occurred between the
end of 2014 and March 2015, when she was 12 years old. Defendant called four character
witnesses, each of whom testified that the allegations against defendant were inconsistent with his
character. During the cross-examination of three of these character witnesses—Rachel Morin,
Elizabeth Morin, and Tammy Seavoy—the prosecution asked detailed questions regarding
whether they had heard reports of other instances of sexual abuse defendant allegedly perpetrated
against the victim. The questions about these reports included explicit and sensitive details, such
as defendant asking the victim to perform sexual acts on him as depicted in a pornographic video
he was watching the night before her eighth birthday; defendant asking the then seven-year-old
victim to perform oral sex on him “just to see if [she] like[d] it,” and the victim gagging or
experiencing pain while performing oral sex on defendant.

        Before providing final jury instructions, the trial court discussed the proposed jury
instructions with counsel for both parties. Defense counsel did not object to the proposed


                                                -1-
instructions or request further instructions regarding the cross-examination of defendant’s
character witnesses. In relevant part, the trial court instructed the jury that the lawyer’s questions
to witnesses were not evidence and that the jury should only consider the lawyer’s questions “as
they give meaning to the witnesses’ answers.” Regarding the cross-examination of character
witnesses specifically, the court instructed the jury as follows:

       You have heard evidence from the -- about the [d]efendant’s character for not
       having sexual contact with minors. You may consider this evidence, together with
       all the other evidence in the case in deciding whether the [d]efendant committed
       the crime for which he is charged. Evidence of good character alone may
       sometimes create a reasonable doubt in your minds and lead you to find the
       [d]efendant not guilty. The prosecutor has cross-examined some of the
       [d]efendant’s character witnesses as to whether they had heard anything bad
       about the [d]efendant. You should consider such cross[-]examination only in
       deciding whether you believe the character witnesses, and whether they
       describe the [d]efendant fairly. (emphasis added)

When asked by the trial court, defense counsel indicated that he had no objections to the jury
instructions as read.



                                          II. ANALYSIS

        On appeal, defendant argues that he received ineffective assistance of counsel as a result
of defense counsel’s failure to request limiting jury instructions regarding the cross-examination
of character witnesses during the cross-examination of three of defendant’s character witnesses in
addition to having the instruction read during final jury instructions. Trial counsel, defendant
argues, should have requested a limiting instruction at the time the questions were asked rather
than wait for the standard instruction provided the jury at the end of proofs. Defendant also asserts
that the standard jury instruction given was insufficient considering the inflammatory nature of the
prosecutor’s questions.

        Generally, to preserve a claim of ineffective assistance of counsel for appellate review, a
defendant must move in the trial court for a new trial or an evidentiary hearing. People v Head,
323 Mich App 526, 538-539; 917 NW2d 752 (2018). However, this Court recently indicated that
a defendant may preserve an ineffective assistance of counsel claim by filing a motion to remand
in this Court, regardless of whether this Court grants or denies that motion. People v Abcumby-
Blair, ___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket No. 347369); slip op at 8, lv
pending (where the defendant preserved his claims of ineffective assistance of counsel by filing a
motion to remand for an evidentiary hearing in this Court, which this Court subsequently denied).
Defendant did not move in the trial court for a new trial or an evidentiary hearing, nor did he file
a motion to remand in this Court. This issue is therefore unpreserved.

       “Whether a defendant has been denied the effective assistance of counsel is a mixed
question of fact and constitutional law.” People v Smith, ___ Mich App ___, ___; ___ NW2d ___
(2021) (Docket No. 346044); slip op at 10 (quotation marks and citation omitted). “Findings of



                                                 -2-
fact are reviewed for clear error, while constitutional determinations are reviewed de novo.”
Abcumby-Blair, ___ Mich App at ___; slip op at 8 (quotation marks and citation omitted). “This
Court reviews unpreserved claims of ineffective assistance of counsel for errors apparent on the
record.” People v Spaulding, ___ Mich App ___, ___; ___ NW2d ___ (2020) (Docket No.
348500); slip op at 9.

        A defendant claiming ineffective assistance of counsel must demonstrate: “(1) that
counsel’s performance fell below an objective standard of reasonableness under prevailing
professional norms; and (2) that there is a reasonable probability that, but for counsel’s error, the
result of the proceedings would have been different.” Abcumby-Blair, ___ Mich App at ___; slip
op at 8. “A reasonable probability is a probability sufficient to undermine confidence in the
outcome.” People v Randolph, 502 Mich 1, 9; 917 NW2d 249 (2018) (quotation marks and citation
omitted). “Effective assistance of counsel is presumed, and a defendant bears a heavy burden to
prove otherwise.” People v Traver, 328 Mich App 418, 422; 937 NW2d 398 (2019) (quotation
marks and citation omitted). “In examining whether defense counsel’s performance fell below an
objective standard of reasonableness, a defendant must overcome the strong presumption that
counsel’s performance was born from a sound trial strategy.” Id. (quotation marks and citation
omitted). “This Court does not second-guess counsel on matters of trial strategy, nor does it assess
counsel’s competence with the benefit of hindsight.” Id. at 422-423 (quotation marks and citation
omitted).

        Here, defendant makes numerous references to the prosecutor’s “lurid details,” during their
cross-examination, but he does not challenge the reports that the prosecutor read from of the
uncharged conduct. Additionally, defendant does not challenge the propriety of the prosecution’s
cross-examination under the rules of evidence. Likewise, defendant does not challenge defense
counsel’s failure to object to the specific instances referenced during the cross-examination of the
relevant character witnesses. Moreover, although defendant argues that the standard jury
instruction regarding the cross-examination of character witnesses was inadequate as applied to
this case, he does not actually claim instructional error on the part of the trial court. Rather,
defendant’s argument on appeal is seemingly limited to whether he received ineffective assistance
of counsel as a result of defense counsel’s failure to request limiting instructions in response to the
questioning, especially, according to defendant, considering the inflammatory nature of the
specific instances referenced.

       The focus of defendant’s assertion is that trial counsel was ineffective because they did not
request that the standard instruction be read more than once. And they did not request it be read
when defendant now asserts it should have been read—before cross-examination of the character
witnesses. Seemingly, reading the standard jury instruction more than once, and at the time
defendant claims it should have been read operates to neutralize any of the “lurid details” of
defendant’s alleged prior acts. However, such an argument is fueled by speculation and as such,
cannot form a basis of proof for a finding that defense counsel’s actions fell below an objective
standard of reasonableness. Abcumby-Blair, ___ Mich App at ___; slip op at 8.

       Even if this Court were to presume defense counsel’s conduct fell below an objective
standard of reasonableness, defendant cannot demonstrate that the outcome of the trial would have
been different but for counsel’s failure to request the limiting instructions. Abcumby-Blair, ___
Mich App at ___; slip op at 8. First, the trial court instructed the jury that the questions the lawyers


                                                  -3-
asked the witnesses were not evidence and should only be considered “as they give meaning to the
witnesses’ answer.” The character witnesses’ answers to the relevant questions posed on cross-
examination constituted evidence, and Rachel, Elizabeth, and Seavoy largely denied having heard
reports of past specific instances of alleged sexual abuse. Although Rachel affirmed having heard
that the victim reported defendant asking her to perform oral sex on him when she was seven years
old, Rachel otherwise denied having specific knowledge of the prior allegations of abuse.
Elizabeth and Seavoy denied hearing any reports of these alleged prior incidents, and Rachel and
Elizabeth explicitly maintained their character assessment of defendant after cross-examination.1
As previously stated, the trial court instructed the jury regarding the cross-examination of character
witnesses, stating, in relevant part: “The prosecutor has cross-examined some of the [d]efendant’s
character witnesses as to whether they had heard anything bad about the [d]efendant. You should
consider such cross[-]examination only in deciding whether you believe the character witnesses,
and whether they describe the [d]efendant fairly.”

        “[I]t is well established that jurors are presumed to follow their instructions . . . .” People
v Parrott, ___ Mich App ___, ___; ___ NW2d ___ (2021) (Docket No. 350380); slip op at 18
(quotation marks and citation omitted). Accordingly, the jurors here can be presumed to have not
considered the prosecution’s questions during the cross-examination of the three relevant character
witnesses—which included reports of specific instances of sexual abuse perpetrated by defendant
against the victim—to be evidence against defendant. The jurors can also be presumed to have
only considered the specific instances of alleged prior abuse referenced during the cross-
examination of defendant’s character witnesses for the proper purposes outlined in the trial court’s
instruction. Additional limiting instructions therefore would not have altered, in any discernable
fashion, the jury’s consideration of the cross-examination of the character witnesses or the
evidence against defendant.

        Additionally, apart from the questions posed to character witnesses, the prosecution
presented ample evidence, which, if believed, would lead a reasonable juror to conclude beyond a
reasonable doubt that defendant was guilty of the charged offenses. The victim testified in detail
regarding defendant sexually assaulting her three times when she was 12 years old. According to
the victim, the incidents occurred in three locations: (1) in an isolated area near Powerhouse Falls;
(2) at the home of her grandmother, Lori Morin, shared with defendant while Lori was at work;
and (3) in an isolated area down Menge Creek Road when she and defendant were driving back
from Baraga. After two of these incidents, the victim testified defendant gave her items she
considered “rewards” for performing sexual acts on defendant—specifically, $15 and hair clips,
respectively. The victim affirmed that she told her mother about some of these incidents,
specifically, she wrote her mother a note.

        Officer Brian Tienhaara of the L’Anse Village Police Department testified that he
interviewed defendant. During the interview, defendant admitted to driving the victim down
Menge Creek Road on the way back from Baraga, though his account of the incident did not
include any inappropriate behavior between him and the victim. The victim’s mother testified that



1
 Defense counsel did not inquire of Seavoy whether she maintained her character assessment of
defendant after the prosecution cross-examined her.


                                                 -4-
the victim disclosed the abuse to her upon being asked. The victim wrote her mother a note
detailing some of the abuse perpetrated against her by defendant. The note, read aloud by the
victim’s mother stated:

       He made me give him a blow job for money when [Lori] went to work. He made
       me do it even when I wanted to done [sic]. He bribed me with the stuff I wanted
       so he’d get what he wanted. We’ve done it in the woods over where the power falls
       are and in [Lori’s] house when she was gone.

        Based on the totality of the evidence presented at trial, coupled with the trial court’s
instructions, on this record, we cannot conclude that there is a reasonable probability the jury
would have acquitted defendant if defense counsel had requested limiting instructions regarding
the cross-examination of relevant character witnesses. Abcumby-Blair, ___ Mich App at ___; slip
op at 8. Accordingly, defendant is not entitled to relief.

       Affirmed.

                                                           /s/ Thomas C. Cameron
                                                           /s/ Stephen L. Borrello
                                                           /s/ James Robert Redford




                                              -5-